DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 26 November 2021 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable by El-Khamy et al. (US 2019/0057507 A1; hereinafter, “El”) in view of Tang et al. (US 10,157,331 B1).
a.	Regarding claim 1, El discloses a method for training a semantic segmentation model, comprising-the following steps:
constructing a training sample set, wherein the training sample set comprises a plurality of first-category objects and a plurality of second-category objects (El discloses that “the system 
inputting the training sample set into a deep network model for training to obtain first bounding box parameters and first mask parameters of the first-category objects and second bounding box parameters of the second-category objects (El discloses that “The segmentation mask head is a fully convolutional deep neural network that is trained to predict a segmentation mask for each box proposal 302 from the RPN 300, and for each object class. The segmentation mask prediction network 400 (or segmentation mask head) is configured to predict a segmentation mask from a cropped feature map corresponding to an RPN bounding box (e.g., a portion of a feature map, as cropped by an RPN bounding box), either by a one shot prediction or for each grid cell after pooling the feature map crop corresponding to the RPN into 
inputting the first bounding box parameters, the first mask parameters, the second bounding box parameters, and the bounding box prediction mask parameter into the deep network model and the weight transfer function to construct a semantic segmentation model (El discloses that “The segmentation masks 402 are then supplied to a pyramid segmentation network 500 to generate, at 2500, a segmentation mask 502 for a particular object, as generated from the separate masks generated at different resolutions (e.g., at the different resolutions of the multi-resolution feature maps 410, 430, and 450) by the segmentation mask prediction network 400. According to one embodiment, the present system learns a combination of the segmentation masks predicted at multiple scales of the FPN. For each class, each mask and RPN box is defined by a pixel-wise score” at Fig. 1B-2500 and ¶0058).

Tang discloses wherein a category number of the second-category objects is greater than that of the first-category (Tang discloses “[deriving] a first subset of the plurality of bounding boxes by eliminating bounding boxes having a highest class confidence score below a first class confidence score threshold” and “[deriving] a second subset of the first subset by eliminating bounding boxes having a highest class confidence score not within a selected class” at Figs. 7-705-709 and col. 11, lines 8-29. Here, the objects of the first subset of the plurality of bounding box will be larger than the secondary subset).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the deriving the second subset from the first subset of the plurality of bounding box to the first RPN bounding boxes of El.
The suggestion/motivation would have been to provide “accuracy and adjustability of object recognition algorithms” (Tang; col. 1, line 67-col. 2, line 2).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein after the step of inputting the first bounding box parameters, the first mask parameters, the second bounding box parameters, and the bounding box prediction mask parameter into the deep network model and the weight transfer function to construct a semantic segmentation model, the method comprises:
inputting an image to be segmented into the semantic segmentation model to output a semantic segmentation result of the image to be segmented (El discloses that “The segmentation masks 402 are then supplied to a pyramid segmentation network 500 to generate, at 2500, a segmentation mask 502 for a particular object, as generated from the separate masks generated at different resolutions (e.g., at the different resolutions of the multi-resolution feature maps 410, 430, and 450) by the segmentation mask prediction network 400. According to one embodiment, the present system learns a combination of the segmentation masks 
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein the step of inputting an image to be segmented into the semantic segmentation model to output a semantic segmentation result of the image to be segmented comprises:
inputting the image to be segmented into the semantic segmentation model, predicting bounding boxes of the first-category objects in the image to be segmented by using the first bounding box parameters, and predicting bounding boxes of the second-category objects in the image to be segmented by using the second bounding box parameters (El discloses that “Various embodiments of the present disclosure may use different methods to combine FPN segmentation masks that are estimated at different scales. One method is to learn a combination of the segmentation masks at multiple scales is to deploy a combining head composed of a combining layer to learn the weighted combination of the segmentation masks. Average combining takes all the FPN segmentation masks for a specific class within each bounding box, and assigns the score for each pixel as the average score over the individual FPN masks which were combined. Maximum combining assigns the maximum score for each pixel in the mask instead. Non-max suppression combining choses the FPN segmentation mask with the largest aggregate score over its pixels as the survival mask, and eliminates all other masks. In all cases, the output mask from the pyramid segmentation network should in general be more accurate than a mask predicted from the single output of the core fully convolutional network directly. It is also much faster than the running the instance semantic segmentation network multiple times on different scales of the input image” at ¶0059); 
predicting mask parameters of the first-category objects in the image to be segmented by using the bounding boxes of the first-category objects and the bounding box prediction mask parameter, and predicting mask parameters of the second-category objects in the image to be segmented by using the bounding boxes of the second-category objects and the bounding box 
performing semantic segmentation on the first-category objects and the second-category objects in the image to be segmented by using the mask parameters of the first-category objects and the mask parameters of the second-category objects in the image to be segmented (El discloses that “a pyramid segmentation network to prevent false positives based on detections that are totally overlapped with other detections of same class. The present system includes a metric referred to as an Intersection over Self (IoS) that eliminates detections almost totally contained in other detections: IoS=(Intersection area with other detection)/Self Area; If the IoS=1 means the detection is totally contained in another and can be safely discarded. Hence the present system may discard detections where IoS exceeds some threshold, where the threshold is a value less than, but close to, 1 (thereby indicating a large degree of containment in the other region … The higher resolution feature maps, such as the third feature map 250, produced by the FCN 200 are also provided to a belonging-bounding box (BBBox) prediction network 600 and a density prediction network 700. The BBBox prediction network 
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the deep network model is a Mask-RCNN network model (¶0086).
e.	Regarding claims 8-11, claims 8-11 are analogous and correspond to claims 1-4, respectively. See rejection of claims 1-4 for further explanation.
f.	Regarding claims 15-18, claims 15-18 are analogous and correspond to claims 1-4, respectively. See rejection of claims 1-4 for further explanation.

Allowable Subject Matter
Claims 5-6, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Following is a list of references pertinent to the claimed invention:
Kim et al. (US 10,311,335 B1): method of generating at least one image data set to be used for learning CNN capable of detecting at least one obstruction in one or more autonomous driving circumstances, comprising steps of: (a) a learning device acquiring (i) an original image representing a road driving circumstance and (ii) a synthesized label obtained by using an original label corresponding to the original image and an additional label corresponding to an arbitrary specific object, wherein the arbitrary specific object does not relate to the original image; and (b) the learning device supporting a first CNN module to generate a synthesized image using the original image and the synthesized label, wherein 
Dijkman et al. (US 10,410,096 B2): Context-based priors are utilized in machine learning networks (e.g., neural networks) for detecting objects in images. The likely locations of objects are estimated based on context labels. A machine learning network identifies a context label of an entire image. Based on the context label, the network selects a set of likely regions for detecting objects of interest in the image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664